Citation Nr: 1644829	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-48 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction resides with the Roanoke, Virginia RO.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she desired to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 
In a statement dated February 23, 2016, the Veteran indicated that she wished to withdraw her appeal regarding entitlement to a TDIU.  Given her clear intent to withdraw the appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


